Citation Nr: 1440301	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  In January 2009, the Veteran died.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) from August 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  DIC benefits based on service connection for the cause of the Veteran's death were denied in both.  After receiving notice thereof (which was via September 2009 and February 2010 letters), this determination was appealed by the appellant.  In October 2012, she testified at a hearing held at the aforementioned RO.  The Board remanded this matter for additional development, after making determinations on two issues such that they no longer are on appeal, in March 2014.  Review of the Veteran's paper and electronic claims files reveals that adjudication may proceed at this time.


FINDING OF FACT

The Veteran had no service-connected disabilities during his lifetime, and neither the end stage liver disease nor the underlying hepatitis C causing his death was service-connectable as related to his service in any manner.


CONCLUSION OF LAW

The criteria for establishing DIC benefits based on service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 101, 105, 1101, 1111, 1112, 1113, 1131, 1153, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.102, 3.103, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.312, 20.1303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist the Appellant

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a DIC benefits claim, the disabilities for which the veteran was service-connected at the time of his death must be identified, and the notice regarding substantiating evidence for a service-connected disability and for a disability that was not service-connected must be addressed.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice of how disability ratings and effective dates are assigned, if applicable, must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the appellant nor her representative has alleged any detriment with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A pre-decisional July 2009 letter indicated that the Veteran was not service-connected for any disability during his lifetime and provided information on the criteria for establishing DIC benefits based on a service-connected disability and a disability not service-connected, the evidence required to do so, the appellant's and VA's duties for obtaining evidence, and how VA assigns the effective date of a claim when it is granted.  An April 2011 letter reiterated much of the previously provided information regarding the establishment of service connection for hepatitis C.  
In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to aid in the procurement of other evidence, to include a medical examination and/or a medical opinion, when necessary.  38 U.S.C.A. § 5103A(a).  The criteria for when such is needed for a disability compensation claim (set forth in 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4), and McLendon v. Nicholson, 20 Vet. App. 79 (2006)) do not apply to DIC benefits claims, however.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Generally, only an opinion can be provided in such claims as there can be no examination other than an autopsy.

Here, the Veteran's service treatment records and VA treatment records dated into 2008 have been obtained by VA.  His certificate of death and treatment records from a private health system, to include those dated around the time of his death, were submitted by the appellant.  As noted in the Board's March 2014 remand, however, they are incomplete.  Also noted was that pertinent treatment records from the Veteran's private physician, who may have been his primary physician, dated prior to his transfer to the VA health system were outstanding.  In compliance with the remand, the appellant was requested via a March 2014 letter to either submit these records or to provide enough information along with authorization for VA to obtain them on her behalf.  She responded in May 2014 that she already had submitted all records from all providers.  That private treatment records are unavailable thus is due to her failure to cooperate, as is required.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Pursuant to the Board's remand, a VA medical opinion was obtained in June 2014.  The Board requested that it be rendered by a hepatologist or gastroenterologist, but it was rendered by a certified physician's assistant (PA-C).  This does not render the opinion inadequate.  A medical professional indeed is presumed competent absent a challenge in this regard.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  No such challenge has been made by the appellant or her representative.  The PA-C noted review of the paper claims file, as requested, and the "VA electronic medical record."  Whether or not this refers to the electronic claims files is unclear.  Yet such review is of no consequence since the electronic claims files do not contain anything pertinent not also contained in the paper claims file.  The PA-C finally answered the question posed by the Board, and supported the conclusion reached with a thorough rationale.  In sum, the opinion is adequate because it allows for a fully informed determination herein.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the appellant nor her representative has identified any additional development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  No further notice or assistance accordingly is needed.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been substantial compliance although there has not been strict compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  DIC Benefits Based on Service Connection
for the Cause of the Veteran's Death

When a Veteran dies after December 31, 1956, from a service-connected or service-connectable disability, VA shall pay DIC benefits to the surviving spouse.  38 U.S.C.A. § 1310.  A Veteran's death is due to such a disability when it was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  It is the principal cause of death when it, singly or jointly with some other disability, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  It is a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Casually shared in causing death is not sufficient, as a causal connection is required.  Id.

There must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them to establish direct service connection.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).  For chronic diseases, service connection may be established if it was present during service and later absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if it was noted but was not chronic during service or where chronicity is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection finally exists for chronic diseases when present, whether or not diagnosed, to a compensable degree within the first year following service for 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Here, in late January 2009, the Veteran died.  His certificate of death indicates that he was 50 years old, that no autopsy was performed, and that his death was natural.  The immediate cause was indicated as end stage liver disease, which was due to or as a consequence of the indicated underlying cause of hepatitis C.  The principal cause of the Veteran's death was end stage liver disease while hepatitis C was a contributory cause of his death, in other words.  During his lifetime, he was not service-connected for end stage liver disease or hepatitis C.  He indeed was not service-connected for any disability.  This matter therefore turns on whether or not his end stage liver disease, hepatitis C, or some other disability that he had could have been service-connected.  Neither the appellant nor her representative has contended that the Veteran's end stage liver disease was service-connectable in any manner.  They rather contend that his hepatitis C was service-connectable on a direct basis.

Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if it is present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the context of a DIC benefits claim, however, a disability need not be current.  It necessarily must be one present during a veteran's life.  Here, VA treatment records document that the Veteran's liver enzymes were elevated in January 2001, that he formally was diagnosed with hepatitis C by April 2001, and that a June 2001 hepatobiliary sonogram was negative.  Private treatment records dated in January 2009 document a diagnosis of hepatitis C only four months prior.  They also document that the Veteran had cirrhosis which was deemed secondary to hepatitis C.  An initial diagnosis of hepatocellular carcinoma was made, and the final diagnosis on the date of his death was end stage liver disease with cirrhosis from hepatitis C.  This corresponds with the certificate of death.  
As such, a current disability has been established.  Hepatitis C is not listed as a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  No discussion of presumptive service connection therefore is necessary for this disability.  Cirrhosis of the liver is listed as a chronic disease.  Id.  However, service connection for it cannot be presumed.  The Veteran's service was for more than 90 days.  He indeed served for approximately three years.  All were after December 31, 1946, though they were after the period of war referred to for VA purposes as the Vietnam era and prior to the period of war referred to for VA purposes as the Persian Gulf War.  38 U.S.C.A. §§ 101(29, 33); 38 C.F.R. §§ 3.2(f, i).  Yet, there is no indication that the Veteran had cirrhosis at all, much less to a compensable degree, within the year following his separation from service.  No diagnoses other than those referenced above are available.  As of 2001, the Veteran did not have cirrhosis.  He only had it as of January 2009, over 38 years after his July 1980 separation.

The appellant contends that the Veteran was inoculated with airguns during service and that he got one or two tattoos during service, with slow healing of at least one due to an adverse reaction.  She notes that he was always weak and had fevers and other symptoms of colds or the flue more than usual commencing during his service.  Service treatment records reflect the following.  At his December 1976 entrance examination, the Veteran denied liver trouble.  Neither hepatitis C nor cirrhosis or other liver condition was found upon assessment.  No tattoos were identified.  The Veteran received numerous inoculations, primarily in July and August 1977, but the delivery method was not specified.  He also was ill with chills, an intermittent fever, and a cough in July 1977.  History of bronchitis/pneumonia was diagnosed.  In August 1979, the Veteran was found with morphine but denied using it and other drugs with the exception of alcohol, occasional marijuana, and what he thought was Darvon once.  There was a lack of findings upon assessment at his June 1980 separation examination.  "No change" was noted concerning tattoos.

At the October 2012 hearing, the appellant testified that she started a relationship with the Veteran in 1984 and started living with him in 1985.  She did not know him during his service, in other words.  It follows that she cannot relate what occurred then.  All she can do is relate what the Veteran related to her occurred then.  There is no indication that the appellant has any medical background, and thus she is a lay person.  Lay persons are competent to state what they personally experience and observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  The appellant therefore is competent to indicate that the Veteran told her that he received inoculations with airguns and got one or two tattoos during service.  Credibility of competent lay evidence is based on factors such as interest, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).

None of these factors is significant with respect to receipt of inoculations via airgun.  That this delivery method would be utilized is facially plausible, as is the Veteran informing the appellant of the same.  Her demeanor at the hearing did not suggest that she was being untruthful in recounting such conversations.  Her obvious interest and any desire for monetary gain she possesses, in that a favorable determination in this matter would result in her collection of DIC benefits, therefore do not appear strong enough to have caused fabrication.  There finally is no inconsistency among her statements and testimony as well as between them and the other evidence.  All of the aforementioned points with the exception of the latter also are true with respect to getting one or two tattoos during service.  Indeed, service treatment records prove that the Veteran had no tattoos at the time of his service entrance and separation.  The appellant further was certain in her statements, all of which were prior to the hearing, that the Veteran had gotten a tattoo or two during service.  Yet she was less certain at the hearing.  Her entire response to the pertinent question indeed was "yeah, I think so.  During service, right."  

In sum, aggravation is not at issue because nothing pertinent was noted at the Veteran's entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presence or at least notation of cirrhosis or a similar liver condition during service has not been established.  Nothing pertinent in this regard was detected at any point between his entrance into service and his separation from service, and noting pertinent was detect at his separation examination.  This rules out not only service connection for a chronic disease via chronicity but also via continuity of symptomatology.  Finally, the appellant is and the Veteran was not credible to relate that he got one or two tattoos during service.  No further discussion in this regard thus is necessary.  The appellant is and the Veteran was credible to relate inoculations via airgun during service, however.  She believes that he incurred hepatitis C, even though it was diagnosed after service, as a result of these inoculations.  

It is well-established that hepatitis C often first is detected many years after transmission.  VA Training Letter 98-110 (November 30, 1998).  VA recognizes that it primarily is transmitted by contact with blood and blood products, with the highest prevalence correlated to repeated and direct percutaneous (through the skin) exposure.  VA Fast Letter 04-13 (June 29, 2004).  The large majority of hepatitis C thus can be accounted for by known modes of transmission such as intravenous/injection drug use with shared instruments and transfusion before screening of the blood supply began in 1992.  Id.  Reuse of needles for tattoos, piercings, and acupuncture also is a potential mode of transmission.  Id.  Other potential risk factors include intranasal cocaine use involving shared instruments, high-risk sexual activity, sharing a toothbrush or razor, and accidental exposure to blood.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110.  

From the aforementioned, it is clear that inoculation via airgun is not a risk factor for hepatitis C.  It has been deemed a "biologically plausible" mode of transmission notwithstanding "the lack of any scientific evidence to document" that such has occurred, however.  VA Fast Letter 04-13.  This corresponds with the appellant's quotation of a Center for Disease Control (CDC) article in a September 2010 statement that transmission from airgun inoculation is, at least" in theory," "entirely possible."  She did not include a citation for or a copy of this article, but this is of little significance given the agreement between the article and VA's stance.  It additionally is clear from the aforementioned that risk factors other than those asserted by the appellant are relevant.  This includes risk factors during the Veteran's service as well as those before and after his service.  Two such risk factors are notable.

It is reiterated that service treatment records document the Veteran being found with morphine and using alcohol, marijuana, and Darvon.  The January 2009 private treatment records similarly contain the Veteran's denials of using illicit or street drugs.  However, January and June 2001 VA treatment records reveal his reports of using alcohol most days since he was 18 years old with some current heavy use.  The June 2001 record also reveals his report of injection drug use to include amphetamines from 1975, when he was 17, to 1990.  It further reveals that he had four tattoos.  A January 2002 VA treatment record reflects that the Veteran attempted to stop using alcohol.  However, an October 2003 VA treatment record once again reflects his heavy use of alcohol.  The appellant contends, to the contrary, that the Veteran was not a drug user.

In a September 2009 statement, the appellant indicates that she does not recall any mention of injection drug use to include amphetamines in his medical records or during their marriage.  She gave a negative answer at the hearing when questioned on whether he used drugs.  The appellant may not recall any mention of injection drug use in the Veteran's medical records, but it is there.  She once again is competent to relate her personal observations of him, but only from 1984 when they began a relationship.  She accordingly cannot relate what he did before then.  For the period from 1984 to 1990 when he reported injection drug use but the appellant says she did not recall any, he is more credible than she.  As his habits, the Veteran knew them better than anyone else to include the appellant.  It is entirely possible that he hid his drug use from her.  Of further note is that his report of such was made in the context of seeking treatment, where veracity may be crucial, but her contentions to the contrary were made in the context of seeking DIC benefits, where interest and a desire for financial gain may lead to fabrication.

Medical evidence clearly can confirm whether or not the Veteran's hepatitis C (diagnosed well after his service) has a nexus to this service in that it was incurred as a result of an in-service risk factor as opposed to a risk factor before or after service.  Lay evidence also sometimes can confirm the presence or absence of a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  However, the existence of nexus here is a medical question due to the complexities involved, including the numerous risk factors for hepatitis C, the fact that some occurred during service whereas some occurred before and/or after service, and the number of years that passed between the Veteran's service and his manifestation of hepatitis C.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  The appellant thus is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.

As such, the appellant's contentions that the Veteran's hepatitis C is attributable to his inoculation via airguns during service are not persuasive.  The only medical opinion is the June 2014 VA medical opinion.  The opinion, that it is less likely than not the Veteran's hepatitis C is related to his inoculation via airguns during service, is persuasive.  The persuasiveness of a medical opinion depends on the qualifications and expertise of the opiner, the scope of review of the pertinent evidence, the scope of any assessment, the accuracy of factual premises relied upon, the rationale provided, and the degree of certainty.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The first two of these factors were addressed above.

The PA-C who rendered the negative opinion obviously did not assess the Veteran, as he had been deceased for a few years at the time of this opinion.  However, no medical professional rendering an opinion in this matter would have been able to complete such an assessment.  The language used to express the opinion conveys certainty as opposed to uncertainty.  That a thorough rationale was provided to support it is reiterated.  In particular, the PA-C noted that the Veteran's transmission mode most likely was injection drug use.  An excerpt from the CDC internet website on the prevalence of hepatitis C among injection drug users was set forth.  It noted that approximately 33 percent of young users (18 to 30 years) were infected but that approximately 70 to 90 percent of older and former users were infected.  This higher rate reflected the increased risk of continued use and the prevalence of needle sharing in the 1970's and 1980's before risks of doing so were widely known and education initiatives were implemented.  

Next, the PA-C noted that the Veteran's marijuana and prescription drug use did not increase his risk of contracting hepatitis C.  Regarding his tattoos, the PA-C indicated that any conclusion would be speculative without more details.  Yet, these details, such as whether or not the tattoos were done in a sterile environment where the risk of contracting hepatitis C is lower or in a non-sterile environment such as at home or in a prison where the risk is higher, are not available.  The PA-C then noted that an extensive review of medical literature did not result in any documented cases of hepatitis C being transmitted by airgun inoculation.  The theory was deemed plausible, due to a case of transmission of hepatitis B after 30 inoculations on separate occasions in a weight loss clinic.  However, a World Health Organization study showing that hepatitis B is far more infectious than hepatitis C was cited-as was a Board decision granting service connection for hepatitis C due to airgun inoculation during service.  It was noted, however, that there was no other mode of transmission there while there is here.

The PA-C finally addressed the appellant's contention that the Veteran's hepatitis C was shown by his persistent weakness and higher than usual susceptibility to fevers and other cold or flu symptoms.  That flu-like symptoms to include fatigue, fever, sore muscles, joint pain, nausea, poor appetite, stomach pain, itching, dark urine, and jaundice can manifest where there is initial exposure to hepatitis C was recognized.  Yet, it was noted, with confirmation cited from "multiple sources to include the CDC" that most individuals with hepatitis C are asymptomatic until many years with the infection have passed and liver problems develop.  The conclusion therefore was that the Veteran's symptoms were less likely than not caused by his hepatitis C.  The appellant's competence in relating such, at least beginning as of 1984 when she first started a relationship with him, is unquestioned since most of the symptoms are capable of observation by another.  However, her credibility need not be discussed in light of the aforementioned conclusion.  Continuity of symptomatology not in the context of a chronic disease, in sum, is not an important consideration in this matter.

Of final import with respect to the VA medical opinion, the PA-C did not rely on an inaccurate factual premise.  The Veteran's injection drug use has been established as discussed above.  It also was established above that have any tattoos during his service, and thus must have gotten them thereafter.  The PA-C researched the available medical literature and even a prior Board decision in a similar matter.  This prior Board decision is on point, but Board decisions are not precedential.  Such decisions indeed are binding only with regard to the matter decided, even though consistency in a goal of the Board.  38 C.F.R. § 20.1303.  This is because all Board decisions must be based on the facts particular to the matter at hand in light of the applicable law.  Id.  As the PA-C pointed out, the facts of this matter differ from those of the other cited Board decision.  

The PA-C notably did not address the Veteran's alcohol use.  However, this is of no consequence.  Unlike injection and intranasal drug use, which are put into the body via the blood stream directly or the nose, alcohol is consumed orally.  Instruments may be shared for all of these manners of drug use, and in the case of alcohol involves sharing a bottle.  Yet, alcohol use is not a recognized risk factor for hepatitis C like injection/intravenous drug use and intranasal cocaine use.  Finally, it is notable that the appellant has not contended the Veteran's drug use during his service caused his hepatitis C.  Establishing such would be difficult given his report of use prior to service and after service as well as during service.  Even if use only during service could be established as the transmission mode, however, service connection likely still would not be warranted.  Willful misconduct entails conscious, deliberate, or intentional wrongdoing with knowledge of or disregard for the probable consequences.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n).  Drug use and abuse can constitute willful misconduct, and a disability related to such during service is not service-connectable.  38 C.F.R. § 3.301.

For the foregoing reasons, DIC benefits are denied.  Neither the Veteran's principal cause of death of end stage liver disease nor his contributory cause of death of hepatitis C was service-connected, and neither was service-connectable.  The preponderance of the evidence indeed is against a nexus between either disability and his service.  This includes on the basis of all applicable theories of entitlement for both and specifically on the basis of the one theory of entitlement raised concerning hepatitis C.  Medical evidence, chiefly the June 2014 VA medical opinion but also the service, VA, and private treatment records, indeed is particularly persuasive.  It is negative in the sense that it confirms that service connection cannot be presumed and has not been established.  Lay evidence from the appellant, which is positive in the sense that it attempts to establish service connection, is much less persuasive.  Absent an approximate balance between the negative and positive evidence, there is no benefit of the doubt to afford to her.  





(CONTINUED ON NEXT PAGE)

ORDER

DIC benefits based on service connection for the cause of the Veteran's death are denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


